Case 1:19-cv-00862-CFC-SRF Document 257 Filed 02/05/21 Page 1 of 2 PageID #: 7707




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


  10x GENOMICS, INC.,

                            Plaintiff,

        v.
                                                C.A. No. 19-00862-CFC-SRF
  CELSEE, INC.,

                            Defendant.


       PLAINTIFF 10X GENOMICS, INC.’S MOTION FOR SUMMARY
      JUDGMENT OF DIRECT INFRINGEMENT OF U.S. PATENT NO.
                       10,273,541 (MOTION #1)
        Pursuant to Federal Rule of Civil Procedure 56, Plaintiff 10x Genomics,

  Inc.’s (“10x”) respectfully moves this Court for an Order granting summary

  judgment of direct infringement of claims 37 and 49 of U.S. Patent No. 10,273,541

  under 35 U.S.C. § 271(a). The grounds for 10x’s motion are set forth in its brief in

  support filed concurrently herewith.




                                            1
Case 1:19-cv-00862-CFC-SRF Document 257 Filed 02/05/21 Page 2 of 2 PageID #: 7708




  Dated: February 5, 2021


                                  By:             /s/ Frederick L. Cottrell, III
  OF COUNSEL:                           Frederick L. Cottrell, III (#2555)
                                        Jason J. Rawnsley (#5379)
  Daralyn J. Durie                      Alexandra M. Ewing (#6407)
  Eugene Novikov                        RICHARDS, LAYTON & FINGER, P.A.
  Andrew L. Perito                      One Rodney Square
  Eneda Hoxha                           920 North King Street
  Annie A. Lee                          Wilmington, DE 19801
  Ramsey W. Fisher                      (302) 651-7700
  DURIE TANGRI LLP                      cottrell@rlf.com
  217 Leidesdorff Street                rawnsley@rlf.com
  San Francisco, CA 94111               ewing@rlf.com
  Telephone: 415-362-6666
  Facsimile: 415-236-6300               Attorneys for Plaintiff 10x Genomics, Inc.
  ddurie@durietangri.com
  enovikov@durietangri.com
  aperito@durietangri.com
  ehoxha@durietangri.com
  alee@durietangri.com
  rfisher@durietangri.com

  Kira A. Davis
  DURIE TANGRI LLP
  953 East 3rd Street
  Los Angeles, CA 90013
  Telephone: 213-992-4499
  Facsimile: 415-236-6300
  kdavis@durietangri.com

  Dated: February 5, 2021




                                          2
